DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has submitted amendments to the claims on 12/10/2021. Claims 1, 11, and 19 have been amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al (US PUB. 20150167995, herein Fadell) in view of Pindado et al (US PUB. 20160228640, herein Pindado).

	Regarding claim 1, Fadell teaches A method for controlling an air-conditioning system based on gait recognition, comprising: 
receiving sensor data captured of a scene by a sensor (0162); 
identifying, by at least one processor, a human object within the sensor data (0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”); 
recognizing a [plurality] of gait features of an identified human object (0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”); 
and generating, by a controlling server (0055-0056), a first instruction controlling the air-conditioning system based on a plurality of recognized gait features (0197 “the guest identification may be based on a variety of received data, including device data (e.g., a smartphone signature), biometric data, gait analysis”), 
wherein the controlling server is configured to identify a state of the human object and according to the state of the human object, configured to modify an air flow (0062 “The thermostat may also detect that the guest is approaching the guest room, and may turn on…any number of other devices…if the thermostat determines that the guest is likely asleep (e.g., by a lack of motion), the thermostat may cause any one or a combination of these devices to turn off.”, 0069 “device 10 within the home environment 30 may further include…whole-house fans, wall air conditioners”, an awake and sleep state correspond to human object state).
Fadell does not explicitly teach plurality of gait features. 
Pindado teaches plurality of gait features (0073 “adverse changes in gait can be detected and measured by measuring temporal (e.g. stride time, stride time variability, peak angular velocity during swing, double support time)”, 0074 “gait and balance can be used to determine when to send a signal to the thermostat to automatically adjust the ambient temperature”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the gait analysis based temperature of Fadell 

Regarding claim 2, Fadell and Pindado teaches the method of claim 1. 
Pindado teaches wherein the plurality of gait features comprise at least one of age, gender, position, speed and pose information of the identified human object (0073 “adverse changes in gait can be detected and measured by measuring temporal (e.g. stride time, stride time variability, peak angular velocity during swing, double support time)”). 

Regarding claim 3, Fadell and Pindado teaches the method of claim 1. 
Fadell and Pindado teach further comprising: determining the identified human object as corresponding to one of a plurality of registered users based on the plurality (Pindado 0073) of recognized gait features (Fadell, 0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”, 0101 0008 teaches a plurality of registered users);
and generating a second instruction controlling the air-conditioning system based on a profile of the plurality of registered (Fadell, 0008 teaches a plurality of registered users) users (Fadell 0071 “settings /profiles associated with any number of guests can be imported and implemented.”, 0079)

Regarding claim 4, Fadell and Pindado teaches The method of claim 3.
Fadell and Pindado further teach wherein the profile of the plurality of registered users (Fadell 0008) comprises the plurality (Pindado, 0073 teaches plurality of gait features) of gait features of the plurality of registered users (Pindado, 0073 “In accordance with some embodiments of the invention, adverse changes in gait can be detected and measured by 
and wherein determining the identified human object as corresponding to one of the plurality of registered users (Fadell, 0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis” 0008) further comprises matching the plurality of recognized gait features (Pindado, 0073 teaches plurality of gait features) with the plurality of gait features of the plurality of registered users (0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”, 0101, 0008 teaches plurality of users. It is able to recognize gait features of the user from the plurality of users.)

Regarding claim 5, Fadell and Pindado teach the method of claim 3. 
Fadell further teaches further comprising generating a third instruction controlling the air-conditioning system based on the first (Fadell, 0062 “The thermostat may also detect that the guest is approaching the guest room, and may turn on…any number of other devices…if the thermostat determines that the guest is likely asleep (e.g., by a lack of motion), the thermostat may cause any one or a combination of these devices to turn off.” 0197) instruction and the second (Fadell 0071 “settings /profiles associated with any number of guests can be imported and implemented.”) instruction (Fadell, 0039 “the one or more thermostats, while in the guest mode, may learn from the guest's preferences and settings adjustments to generate a profile for the guest that enables energy efficiency similar to that established for the primary user's profile.”, The first instruction is a guest based instruction. The second instruction is instruction based on a guest preference. The third instruction is an instruction that is based on the guest based instructions in a manner that allows for a primary 

Regarding claim 6, Fadell and Pindado teach the method of claim 3.
Fadell and Pindado further teach further comprising: recognizing a plurality of facial features from the identified human object (0085 “the third screen 106 may require the primary user to input a code… but may be selected from any other type of code including… user's eye, face”); 
and determining the identified human object as corresponding to one of the plurality of registered users based on both the plurality (Pindado 0073 teaches plurality of gait features) of recognized gait features and a plurality of recognized facial features (Fadell, 0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”, 0085 “the third screen 106 may require the primary user to input a code… but may be selected from any other type of code including… user's eye, face”).

Regarding claim 8, Fadell and Pindado teach the method of claim 6.
Fadell and Pindado further teach further comprising determining the identified human object as corresponding to one of the plurality of registered users (Fadell, 0008 0081) using a model trained based on the plurality of gait features (Pindado 0074 ” the sensor device can use the accelerometer data to detect a change (e.g., deterioration or variation) in the measures associated with gait…the system would learn this relationship for individual user”) and the plurality of facial features of the plurality of registered users (Fadell 0101 “facial recognition algorithms”, 0085 “the third screen 106 may require the primary user to input a code… but may be selected from any other type of code including… user's eye, face”).

Regarding claim 9, Fadell and Pindado teach the method of claim 3.
Pindado further teach wherein when more than one registered users of the plurality of registered users are identified within the scene (0010 “one or more people and/or subjects can be monitored by one or more sensing devices that indicate one or more conditions of some or all of the people and/or subjects.”), the second instruction is generated based on a priority among the more than one registered users of the plurality of registered users (0074 ” the sensor device can use the accelerometer data to detect a change (e.g., deterioration or variation) in the measures associated with gait…the system would learn this relationship for individual user”).

Regarding claim 10, Fadell and Pindado teach the method of claim 1.
Fadell further teach wherein the first instruction controls at least one of a target temperature, a target humidity, a target exhaust amount and a target blow direction (0081 “primary user may, at some point, desire to make changes to the thermostat 46 (or other device) outside of the predefined bounds… the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis… the device 10 may suspend or terminate the guest mode to enable the primary user to make any desired adjustments”, target temperature control takes place). 

Regarding claim 11, Fadell teaches A system for controlling an air-conditioning system based on gait recognition, comprising: 
a communication interface configured to receive sensor data captured of a scene by a sensor (0162); 
a storage configured to store the sensor data and a profile of a plurality of registered users (0100 “the thermostat 46 may perform substantially all learning, profiling, ; 
and at least one processor (0055) configured to: 
identify a human object within the sensor data (0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”); 
recognize a [plurality] of gait features of an identified human object (0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”); 
and generate, by a controlling server (0055-0056), a first instruction controlling the air-conditioning system based on a [plurality] of recognized gait features (0197 “the guest identification may be based on a variety of received data, including device data (e.g., a smartphone signature), biometric data, gait analysis”), 
wherein the controlling server is configured to identify a state of the human object and according to the state of the human object, configured to modify an air flow  (0062 “The thermostat may also detect that the guest is approaching the guest room, and may turn on…any number of other devices…if the thermostat determines that the guest is likely asleep (e.g., by a lack of motion), the thermostat may cause any one or a combination of these devices to turn off.”, 0069 “device 10 within the home environment 30 may further include…whole-house fans, wall air conditioners”).
Fadell does not teach plurality of gait features.
Pindado teaches plurality of gait features (0073 “adverse changes in gait can be detected and measured by measuring temporal (e.g. stride time, stride time variability, peak angular velocity during swing, double support time)”, 0074 “gait and balance can be used to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the gait analysis based temperature of Fadell with the gait analysis for thermostat control for ailing patients of Pindado since Pindado teaches a means for automatically improving the wellbeing of a patient (0074).

Regarding claim 12, Fadell and Pindado teach the system of claim 11. 
Pindado teaches wherein the plurality of gait features comprise at least one of age, gender, position, speed and pose information of the identified human object (0073 “adverse changes in gait can be detected and measured by measuring temporal (e.g. stride time, stride time variability, peak angular velocity during swing, double support time)”). 

Regarding claim 13, Fadell and Pindado teach the system of claim 11.
Fadell and Pindado teach wherein the at least one processor is further configured to: 
determine the identified human object as corresponding to one of the plurality (Pindado 0073) of registered users based on the plurality of recognized gait features (Fadell, 0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”, 0101 0008 teaches a plurality of registered users); 
and generate a second instruction controlling the air-conditioning system based on a profile of the plurality (Fadell, fig. 16, 0177 0008) of registered users (Fadell 0071 “settings /profiles associated with any number of guests can be imported and implemented.”, 0079)

The system of claim 13. 
Fadell and Pindado further teach wherein the profile of the plurality of registered users (Fadell 0008 fig. 16, 0177) comprises the plurality (Pindado, 0073 teaches plurality of gait features) of gait features of the plurality of registered users (Pindado, 0073 “In accordance with some embodiments of the invention, adverse changes in gait can be detected and measured by measuring temporal”, the user have plurality of gait features associated with them from which it is determined if the gait is worsening) 
and wherein to determine the identified human object as corresponding to one of the plurality of registered users (Fadell, 0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis” 0008), the at least one processor is further configured to match the plurality of recognized gait features Pindado, 0073 teaches plurality of gait features)  with the plurality of gait features of the plurality of registered users (0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”, 0101, 0008 teaches plurality of users. It is able to recognize gait features of the user from the plurality of users.).

Regarding claim 15, Fadell and Pindado teach the system of claim 13.
Fadell and Pindado further teach wherein the at least one processor is further configured to generate a third instruction controlling the air-conditioning system based on the first (Fadell, 0062 “The thermostat may also detect that the guest is approaching the guest room, and may turn on…any number of other devices…if the thermostat determines that the guest is likely asleep (e.g., by a lack of motion), the thermostat may cause any one or a combination of these devices to turn off.” 0197) instruction and the second (Fadell 0071 “settings /profiles associated with any number of guests can be imported and implemented.”)  instruction (Fadell, 0039 “the one or more thermostats, while in the guest mode, may learn 

Regarding claim 16, Fadell and Pindado teach the system of claim 13. 
Fadell further teaches wherein the at least one processor is further configured to: recognize a plurality of facial features of the identified human object (0085 “the third screen 106 may require the primary user to input a code… but may be selected from any other type of code including… user's eye, face”); 
and determine the identified human object as corresponding to one of the plurality of registered users based on both the plurality of recognized gait features (Pindado 0073 teaches plurality of gait features) and the plurality of recognized facial features (Fadell, 0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”, 0085 “the third screen 106 may require the primary user to input a code… but may be selected from any other type of code including… user's eye, face”).

Regarding claim 18, Fadell and Pindado teach the system of claim 16.
Fadell and Pindado further teach wherein the at least one processor is further configured to determine the identified human object as corresponding to one of the plurality of registered users (Fadell, 0008 0081) using a model trained based on the plurality of gait features (Pindado 0074 ” the sensor device can use the accelerometer data to detect a change (e.g., deterioration or variation) in the measures associated with gait…the  and the plurality of facial features of the plurality of registered users (Fadell 0101 “facial recognition algorithms”, 0085 “the third screen 106 may require the primary user to input a code… but may be selected from any other type of code including… user's eye, face”).

Regarding claim 19, Fadell teaches A non-transitory computer-readable medium having instructions stored on the non-transitory computer-readable medium wherein when executed by one or more processors, causes the one or more processors to perform a method for controlling an air- conditioning system based on gait recognition comprising: 
receiving sensor data captured of a scene by a sensor (0162); 
identifying a human object within the sensor data (0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”); 
recognizing, by a controlling server (0055-0056), a [plurality] of gait features of an identified human object (0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”); 
and generating a first instruction controlling the air-conditioning system based on a plurality of recognized gait features (0197 “the guest identification may be based on a variety of received data, including device data (e.g., a smartphone signature), biometric data, gait analysis”),
wherein the controlling server is configured to identify a state of the human object and according to the state of the human object, configured to modify an air flow (0062 “The thermostat may also detect that the guest is approaching the guest room, and may turn on…any number of other devices…if the thermostat determines that the guest is likely asleep (e.g., by a lack of motion), the thermostat may cause any one or a combination of these devices .
Fadell does not explicitly teach plurality of gait features. 
Pindado teaches plurality of gait features (0073 “adverse changes in gait can be detected and measured by measuring temporal (e.g. stride time, stride time variability, peak angular velocity during swing, double support time)”, 0074 “gait and balance can be used to determine when to send a signal to the thermostat to automatically adjust the ambient temperature”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the gait analysis based temperature of Fadell with the gait analysis for thermostat control for ailing patients of Pindado since Pindado teaches a means for automatically improving the wellbeing of a patient (0074).

Regarding claim 20, Fadell and Pindado teach the computer-readable medium of claim 19, wherein the method performed by the one or more processors further comprises: 
Fadell and Pindado further teach determining the identified human object as corresponding to one of a plurality of registered users based on the plurality (Pindado 0073) of recognized gait features (Fadell, 0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”, 0101 0008 teaches a plurality of registered users); 
and generating a second instruction controlling the air-conditioning system based on a profile of the plurality of registered (Fadell, 0008 teaches a plurality of registered users) users (Fadell 0071 “settings /profiles associated with any number of guests can be imported and implemented.”, 0079)

7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al (US PUB. 20150167995, herein Fadell) in view of Pindado et al (US PUB. 20160228640, herein Pindado) in further view of O’Keeffe (US PUB. 20170055126).

Regarding claim 7, Fadell and Pindado teach The method of claim 6.
Fadell further teaches wherein determining the identified human object as corresponding to one of the plurality of registered users (0081 0008) further comprises: 
generating a first prediction of an identity of the identified human object based on a face recognition model (0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”, 0101, the facial recognition analysis corresponds to a first prediction); 
generating a second prediction of the identity of the identified human object based on a gait recognition model (0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”, the gait analysis corresponds to a second prediction.). 
However, Fadell and Pindado do not teach and determining the identity of the identified human object based on a probability determined by the first prediction, a weight of the first prediction, a probability determined by the second prediction, and a weight of the second prediction.
O’Keeffe teaches and determining the identity of the identified human object (taught by Fadell as shown above) based on a probability determined by the first prediction, a weight of the first prediction (0077 “weights can be based on estimates from the person proximity estimator 424”, weights are placed on estimates from the proximity estimator. This corresponds to the weight on the first prediction), a probability determined by the second prediction, and a weight of the second prediction (0077 “Weights for the smartphone data can remain high for short periods of low direct proximity (e.g. flat placement on a coffee table) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the gait analysis based temperature of Fadell and the gait analysis for thermostat control for ailing patients of Pindado with the data weighting teachings of O’Keeffe since the teachings allow for improving data estimates (0012). 

Regarding claim 17, Fadell and Pindado teach The system of claim 16.
Fadell further teaches to determine the identified human object as corresponding to one of the plurality of registered users (0081 0008), the at least one processor is further configured to: 
generate a first prediction of an identity of the identified human object based on a face recognition model (0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”, 0101, the facial recognition analysis corresponds to a first prediction); 
generate a second prediction of the identity of the identified human object based on a gait recognition model (0081 “the device 10 may automatically detect the primary user using any available technology, such as… by facial recognition, biometric recognition, gait analysis”, the gait analysis corresponds to a second prediction.); 
However, Fadell and Pindado do not teach and determine the identity of the identified human object based on a probability determined by the first prediction, a weight of the first prediction, a probability determined by the second prediction and a weight of the second prediction.
O’Keeffe teaches and determine the identity of the identified human object  (taught by Fadell as shown above) based on a probability determined by the first prediction, a weight of the first prediction (0077 “weights can be based on estimates from the person proximity estimator 424”, weights are placed on estimates from the proximity estimator. This corresponds to the weight on the first prediction), a probability determined by the second prediction and a weight of the second prediction (0077 “Weights for the smartphone data can remain high for short periods of low direct proximity (e.g. flat placement on a coffee table) during the time associated with regular periodic proximity. Proximity can be estimated based on a database of proximity data for similar devices” weights are placed on estimates from smartphone proximity estimates. This corresponds to weights on the second prediction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the gait analysis based temperature of Fadell and the gait analysis for thermostat control for ailing patients of Pindado with the data weighting teachings of O’Keeffe since the teachings allow for improving data estimates (0012). 

Relevant Prior Art 
	Cutler (US PUB. 20040228503) has been deemed relevant prior art since Cutler is also focused on determining a plurality of gait features in order to identify a human subject. 

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 8 and 9 that the claims do not require any user input for modifying the air flow and cites the instant application specification for support for this. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no user intervention required) are not recited in the rejected claim(s).  Although the claims are interpreted in light of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
	Further, Fadell teaches that a guest’s state (e.g. asleep) is determined and based on this determination a plurality of devices may be turned for example (0062). Fadell further teaches that a wall air conditioner is among the devices that are able to be controlled (0069). This is all done through the system and does not require a user input (0062 0069). This act of turning off, for example a wall air conditioner, corresponds to modifying of an air flow and controlling of an air-conditioning system under broadest reasonable interpretation. 
Applicant then argues on page 10-12 that modifications to Fadell in order to teach the amended limitations would not be obvious since these changes would change the principle of operations of Fadell. 
However, as shown in the rejection of claim 1, Fadell teaches the amended claim language under broadest reasonable interpretation and thus the principle of operations of Fadell remain intact. Therefore, this argument is deemed moot. 
Therefore claim 1 and its dependent claims are rejected. 
Applicant has similar arguments for claim 11 and 19. Claim 1 is similar to claim 11 and 19 and the arguments have been deemed unpersuasive for similar reasons. 
Therefore, claims 11 and 19 and their dependent claims are also rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                            
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148